DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application filed on 09/18/2020.
Claims 1-20 are pending and are rejected.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application No. IN201941047553, filed on 11/21/2019. It is noted, however, that applicant has not filed a certified copy of the parent application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities: “…the each anomaly detection algorithm” should be written as “each anomaly detection algorithm.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 10-13, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Matselyukh (US 20190124099 A1) in view of Mohan (US 20200145440 A1).
As to claim 1, Matselyukh teaches a device, comprising: 
processing circuitry ([0031] Central Processing Unit); and 
a memory including instructions that, when executed on the processing circuitry, cause the device to: 
receive datastreams from a plurality of sensors of a high performance computing system ([0026], fig. 1, the apparatus 10 comprises a collector module 12 operable to collect a data stream from a system);
classify, based on time-series observations of a datastream of each sensor of the plurality of sensors, each datastream of the each sensor to one of a plurality of datastream models ([0044] the profiler module 14 detects an occurrence of a plurality of events in the time interval, assigns a severity value to each of the plurality of events; [0048] a detected event is classified and enumerated according to pre-determined model rules, which can be expressed in the form of consecutive <if-then> procedures or rules. the profiler module is able to translate and process unstructured data as well as structured data (datastream models); [0098] the data includes a set of events, sensor readings);
determine parameters of the each anomaly detection algorithm, based on at least one of: characteristics of each datastream and characteristics of the high performance computing system ([0052] the expected values for the parameter may be values obtained from a database of expected values characteristic for a model of the managed system (high performance computing system); [0053] the profiler module establishes the expected values and calculates the deviation in the determined values from the expected value for each of the time intervals within the latest time segment); 
determine, for each datastream and based on each anomaly detection algorithm, an anomaly threshold ([0083] the detector module 16 is operable to detect an anomaly in the data stream. The threshold may be set manually or may be determined automatically);
generate, when a value of a datastream exceeds its respective anomaly threshold, an indication that the sensor associated with the datastream is acting anomalously ([0083] At block 112 of FIG. 2, if the calculated deviation is above a threshold (also referred to as a deviation threshold), the detector module 16 is operable to detect an anomaly in the data stream; [0088] an operator of the system may also be notified of the anomaly).
Matselyukh does not explicitly teach
select, for each datastream and based on the classification of each datastream, an anomaly detection algorithm from a plurality of anomaly detection algorithms; 
Mohan teaches
select, for each datastream and based on the classification of each datastream, an anomaly detection algorithm from a plurality of anomaly detection algorithms ([0018] automated anomaly detection based on unsupervised ML algorithms.  Captured events are filtered via local edge computing at the field site to perform the initial anomaly detection by applying classification models to captured events); 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Matselyukh disclosure, algorisms that used to detect 

As to claim 2, Matselyukh and Mohan teach the device of claim 1, wherein Matselyukh further teaches
a datastream is preprocessed prior to selecting an anomaly detection algorithm for the datastream ([0098] the collected data 402 is pre-processed and cleaned at the collector module 404 using adaptive filter rules).

As to claim 3, Matselyukh and Mohan teach the device of claim 2, wherein Matselyukh further teaches
preprocessing includes at least one of: detrending or normalizing ([0098] as part of the pre-processing and cleaning process, a noise removal module 406 removes noise and a standardisation module 408 standardises the data (detrending)).

As to claim 4, Matselyukh and Mohan teach the device of claim 1, wherein Matselyukh further teaches 
wherein a datastream includes multiple metrics, wherein the datastream corresponds to a group of related sensors and each metric corresponds to a respective sensor of the group of related sensors ([0026] the detector module 16 may consist of multiple parts configured to implement various anomaly detection and recognition algorithms; [0109] events and data values are collected from Commercial Off-the-shelf (COTS) third party devices and sensors via standard protocols; [0099] the pattern recognition module analyses the data relating to that anomaly in order to uniquely classify the anomaly).

As to claim 5, Matselyukh and Mohan teach the device of claim 1, wherein Matselyukh further teaches
time-series observations occur periodically, and each datastream is classified based on time-series observations within a pre-determined window of duration ([0041] the time interval may be selected to have a duration of 100 ms, 1 s, 5 s, 1 minute or any other time interval duration (pre-determined window of duration); [0044] the profiler module 14 detects an occurrence of a plurality of events in the time interval, assigns a severity value to each of the plurality of events).

As to claim 7, Matselyukh and Mohan teach the device of claim 1, wherein Matselyukh further teaches
a datastream is periodically reclassified based on one of: expiration of a timer, significant alteration of characteristics of the datastream, or manual initiation by a network administrator ([0104] allows an operator to analyses each occurrence of an anomaly previously detected, classify it and assign an action to it (manual initiation by a network administrator)).

As to claim 8, Matselyukh and Mohan teach the device of claim 7, wherein Matselyukh further teaches
reclassification of the datastream includes determining a second anomaly detection algorithm for the datastream ([0106] the new anomaly may be classified at accordingly to its impact (reclassification); [0101] Dynamic time warping (DTW) algorithms may be used to compare the data from any newly observed anomalies to known (i.e. previously classified) and unknown previously discovered anomaly data. The algorithm may be used to compute the similarity between data obtained for two anomalies (second anomaly detection algorithm)).

As to claim 10, Matselyukh teaches a method, comprising: 
receiving, at a device, datastreams from a plurality of sensors of a high performance computing system ([0026], fig. 1, the apparatus 10 comprises a collector module 12 operable to collect a data stream from a system); 
classifying, at the device and based on time-series observations of a datastream of each sensor of the plurality of sensors, each datastream of each sensor to one of a plurality of datastream models ([0044] the profiler module 14 detects an occurrence of a plurality of events in the time interval, assigns a severity value to each of the plurality of events; [0048] a detected event is classified and enumerated according to pre-determined model rules, which can be expressed in the form of consecutive <if-then> procedures or rules. the profiler module is able to translate and process unstructured data as well as structured data (datastream models); [0098] the data includes a set of events, sensor readings);
preprocessing a subset of datastreams ([0048] the profiler module 14 is able to translate and process unstructured data as well as structured data); 
determining parameters of each anomaly detection algorithm, based on at least one of: characteristics of each datastream and characteristics of the high performance computing system ([0052] the expected values for the parameter may be values obtained from a database of expected values characteristic for a model of the managed system (high performance computing system); [0053] the profiler module establishes the expected values and calculates the deviation in the determined values from the expected value for each of the time intervals within the latest time segment);
([0083] the detector module is operable to detect an anomaly in the data stream. The threshold may be set manually or may be determined automatically); 
generating, when a value of a datastream exceeds its respective anomaly threshold, an indication that a sensor associated with the datastream is acting anomalously ([0083] if the calculated deviation is above a threshold, the detector module is operable to detect an anomaly in the data stream; [0088] an operator of the system may also be notified of the anomaly).
Matselyukh does not explicitly teach
selecting, at the device and for each datastream and based on the classification of each datastream, an anomaly detection algorithm from a plurality of anomaly detection algorithms; 
Mohan teaches
selecting, at the device and for each datastream and based on the classification of each datastream, an anomaly detection algorithm from a plurality of anomaly detection algorithms ([0018] automated anomaly detection based on unsupervised ML algorithms.  Captured events are filtered via local edge computing at the field site to perform the initial anomaly detection by applying classification models to captured events); 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Matselyukh disclosure, algorisms that used to detect anomalies, as taught by Mohan.  One would be motivated to do so to detect anomaly by applying classification models to the captured events.

As to claim 11, Matselyukh and Mohan teach the method of claim 10, wherein Matselyukh further teaches 
([0098] as part of the pre-processing and cleaning process, a noise removal module 406 removes noise and a standardisation module 408 standardises the data (detrending)).

As to claim 12, Matselyukh and Mohan teach the method of claim 10, wherein Matselyukh further teaches 
a datastream includes multiple metrics, wherein the datastream corresponds to a group of related sensors and each metric corresponds to a respective sensor of the group of related sensors ([0026] the detector module 16 may consist of multiple parts configured to implement various anomaly detection and recognition algorithms; [0109] events and data values are collected from Commercial Off-the-shelf (COTS) third party devices and sensors via standard protocols; [0099] the pattern recognition module analyses the data relating to that anomaly in order to uniquely classify the anomaly).

As to claim 13, Matselyukh and Mohan teach the method of claim 10, wherein Matselyukh further teaches 
time-series observations occur periodically, and each datastream is classified based on time-series observations within a pre-determined window of duration ([0041] the time interval may be selected to have a duration of 100 ms, 1 s, 5 s, 1 minute or any other time interval duration (pre-determined window of duration); [0044] the profiler module 14 detects an occurrence of a plurality of events in the time interval, assigns a severity value to each of the plurality of events).

As to claim 15, Matselyukh and Mohan teach the method of claim 10, wherein Matselyukh further teaches 
([0104] allows an operator to analyze each occurrence of an anomaly previously detected, classify it and assign an action to it (manual initiation by a network administrator)).

As to claim 16, Matselyukh and Mohan teach the method of claim 15, wherein Matselyukh further teaches 
reclassification of the datastream includes determining a second anomaly detection algorithm for the datastream ([0106] the new anomaly may be classified at accordingly to its impact (reclassification); [0101] Dynamic time warping (DTW) algorithms may be used to compare the data from any newly observed anomalies to known (i.e. previously classified) and unknown previously discovered anomaly data. The algorithm may be used to compute the similarity between data obtained for two anomalies (second anomaly detection algorithm)).

As to claim 18, Matselyukh teaches a non-transitory, computer readable medium including instructions that, when executed by processing circuitry, cause a device to: 
receive datastreams from a plurality of sensors of a high performance computing system ([0026], fig. 1, the apparatus 10 comprises a collector module 12 operable to collect a data stream from a system);
classify, based on time-series observations of a datastream of each sensor of the plurality of sensors, each datastream of the each sensor to one of a plurality of datastream models ([0044] the profiler module 14 detects an occurrence of a plurality of events in the time interval, assigns a severity value to each of the plurality of events; [0048] a detected event is classified and enumerated according to pre-determined model rules, which can be expressed in the form of consecutive <if-then> procedures or rules. the profiler module is able to translate and process unstructured data as well as structured data (datastream models); [0098] the data includes a set of events, sensor readings); 
preprocess a subset of datastreams by at least one of: detrending or normalizing ([0098] as part of the pre-processing and cleaning process, a noise removal module 406 removes noise and a standardisation module 408 standardises the data (detrending)); 
determine an anomaly detection algorithm based on the class of anomaly detection algorithms and at least one of: characteristics of each datastream and characteristics of the high performance computing system ([0053] the profiler module 14 establishes the expected values and calculates the deviation in the determined values from the expected value for each of the time intervals within the latest time segment); 
determine, for each datastream and based on each anomaly detection algorithm, an anomaly threshold ([0083] the detector module 16 is operable to detect an anomaly in the data stream. The threshold may be set manually or may be determined automatically); 
generate, when a value of a datastream exceeds its respective anomaly threshold, an indication that the sensor associated with the datastream is acting anomalously ([0083] if the calculated deviation is above a threshold, the detector module 16 is operable to detect an anomaly in the data stream; [0088] an operator of the system may also be notified of the anomaly).
Matselyukh does not explicitly teach
select, for each datastream and based on the classification of each datastream, a class of anomaly detection algorithms from a plurality of classes of anomaly detection algorithms; 
Mohan teaches
select, for each datastream and based on the classification of each datastream, a class of anomaly detection algorithms from a plurality of classes of anomaly detection algorithms ([0018] automated anomaly detection based on unsupervised ML algorithms.  Captured events are filtered via local edge computing at the field site to perform the initial anomaly detection by applying classification models to captured events); 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Matselyukh disclosure, algorisms that used to detect anomalies, as taught by Mohan.  One would be motivated to do so to detect anomaly by applying classification models to the captured events. 

As to claim 19, Matselyukh and Mohan teach the computer readable medium of claim 18, wherein Matselyukh further teaches 
time-series observations occur periodically, and each datastream is classified based on time-series observations within a pre-determined window of duration ([0041] the time interval may be selected to have a duration of 100 ms, 1 s, 5 s, 1 minute or any other time interval duration (pre-determined window of duration); [0044] the profiler module 14 detects an occurrence of a plurality of events in the time interval, assigns a severity value to each of the plurality of events).

Claims 6, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matselyukh (US 20190124099 A1) in view of Maheshwari (US 20170155537 A1).
As to claim 6, Matselyukh and Mohan teach the device of claim 1, wherein Matselyukh further teaches
forwarding the indication to a network administrator ([0087] sending a notification to an operator of the system from which the data stream is collected.  An action script may be run automatically for the anomaly or the anomaly may be notified to the system by a notification message).
Matselyukh does not explicitly teach

Maheshwari teaches
generating the indication comprises grouping multiple anomalies into an anomaly region, generating an indication for the anomaly region ([0048] management apparatus may group anomalies under a first alert for network issues (anomaly region) and a second alert for server-side issues, transmit the first alert to a network administrator),
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Matselyukh disclosure, grouping anomalies into an anomaly region, as taught by Maheshwari.  One would be motivated to do so for performing root cause investigation of site speed performance anomalies.

As to claim 14, Matselyukh and Mohan teach the method of claim 10, wherein Matselyukh further teaches 
forwarding the indication to a network administrator ([0087] sending a notification to an operator of the system from which the data stream is collected.  An action script may be run automatically for the anomaly or the anomaly may be notified to the system by a notification message).
Matselyukh does not explicitly teach
generating the indication comprises grouping multiple anomalies into an anomaly region, generating an indication for the anomaly region,
Maheshwari teaches
generating the indication comprises grouping multiple anomalies into an anomaly region, generating an indication for the anomaly region ([0048] management apparatus 206 may group anomalies 116 under a first alert for network issues (anomaly region) and a second alert for server-side issues, transmit the first alert to a network administrator),
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Matselyukh disclosure, grouping anomalies into an anomaly region, as taught by Maheshwari.  One would be motivated to do so for performing root cause investigation of site speed performance anomalies.

As to claim 20, Matselyukh and Mohan teach the computer readable medium of claim 18, wherein Matselyukh further teaches 
forwarding the indication to a network administrator ([0087] sending a notification to an operator of the system from which the data stream is collected.  An action script may be run automatically for the anomaly or the anomaly may be notified to the system by a notification message).
Matselyukh does not explicitly teach
generating the indication comprises grouping multiple anomalies into an anomaly region, generating an indication for the anomaly region, 
Maheshwari teaches
generating the indication comprises grouping multiple anomalies into an anomaly region, generating an indication for the anomaly region ([0048] management apparatus 206 may group anomalies 116 under a first alert for network issues (anomaly region) and a second alert for server-side issues, transmit the first alert to a network administrator),
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Matselyukh disclosure, grouping anomalies into an anomaly region, as taught by Maheshwari.  One would be motivated to do so for performing root cause investigation of site speed performance anomalies.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Matselyukh (US 20190124099 A1) in view of Sorenson (US 20030194724 A1).
As to claim 9, Matselyukh and Mohan teach the device of claim 1, Matselyukh does not explicitly teach
wherein a datastream is classified as a Gaussian noise function, and the anomaly threshold is a z-score threshold for the anomaly detection algorithm associated with the datastream.
Sorenson teaches
a datastream is classified as a Gaussian noise function, and the anomaly threshold is a z-score threshold for the anomaly detection algorithm associated with the datastream ([0057] the signal(s) may be smoothened using a Gaussian step function which filters the generated signal; [0073] Gaussian noise modeling may be associated with a Z-score).


As to claim 17, Matselyukh and Mohan teach the method of claim 10, Matselyukh does not explicitly teach 
wherein a datastream is classified as a Gaussian noise function, and the anomaly threshold is a z-score threshold for the anomaly detection algorithm associated with the datastream.
Sorenson teaches
wherein a datastream is classified as a Gaussian noise function, and the anomaly threshold is a z-score threshold for the anomaly detection algorithm associated with the datastream ([0057] the signal(s) may be smoothened using a Gaussian step function which filters the generated signal; [0073] Gaussian noise modeling may be associated with a Z-score).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Matselyukh disclosure, a Gaussion noise function associated with a z-score, as taught by Maheshwari.  One would be motivated to do so for detecting and identifying heterozygous indel mutations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Filimonov (US 20150269050 A1) UNSUPERVISED ANOMALY DETECTION FOR ARBITRARY TIME SERIES.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGUYEN/Primary Examiner, Art Unit 2454